EXHIBIT21.1 SUBSIDIARIES OF GRAN TIERRA ENERGY INC. The table below sets forth all subsidiaries of Gran Tierra Energy Inc. and the state or other jurisdiction of incorporation or organization of each. Subsidiary Jurisdiction of Incorporation 1203647 Alberta, Inc. Alberta, Canada Gran Tierra Goldstrike Inc. Alberta, Canada Gran Tierra Energy Inc. Alberta, Canada Gran Tierra Energy Canada ULC Alberta, Canada Gran Tierra Callco ULC Alberta, Canada Gran Tierra Exchangeco Inc. Alberta, Canada Solana Resources Limited Alberta, Canada Gran Tierra Argentina Holdings ULC Alberta, Canada Gran Tierra Brazco ULC Alberta, Canada Gran Tierra Petroco Inc. Canada Argosy Energy LLC Delaware Gran Tierra Energy Colombia, Ltd. Utah PCESA Ecuador Gran Tierra Energy Argentina S.R.L. Argentina Gran Tierra Energy Brasil Ltda. Brazil Gran Tierra Energy Cayman Islands Inc. Cayman Islands Solana Petroleum Exploration (Colombia) Limited Cayman Islands Gran Tierra Energy International Holdings Ltd Cayman Islands Gran Tierra Energy International (Peru) Holdings B.V. Curacao Gran Tierra Energy PeruB.V. Curacao Gran Tierra Energy Peru S.R.L. Peru Petrolifera Petroleum Limited Cayman Islands Gran Tierra Petroco Inc. Canada Petrolifera Petroleum Limited Canada Petrolifera Petroleum (US) Limited Delaware P.E.T.J.A. S.A. Argentina Petrolifera Petroleum (Holdings) Limited Barbados Petrolifera Petroleum (Peru) Limited Barbados Petrolifera Petroleum (Colombia) Limited Barbados Petrolifera Petroleum (Americas) Limited Barbados Gran Tierra Energy Cayman Islands Inc. Cayman Islands Gran Tierra Energy Finance (Luxembourg) Sarl Luxembourg Petrolifera Petroleum Del Peru S.A.C.A. Peru
